  Case: 2:21-cr-00083-MHW Doc #: 34 Filed: 08/04/21 Page: 1 of 3 PAGEID #: 63



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

     vs.                                    Criminal Action 2:21-cr-083
                                            JUDGE MICHAEL H. WATSON
CHRISTOPHER WASHINGTON




                            REPORT AND RECOMMENDATION

     Defendant Christopher Washington previously pleaded not guilty to
an Indictment charging him with conspiracy to possess with intent to
distribute 5 kilograms or more of cocaine and 1 kilogram or more of
heroin in violation of 21 U.S.C. § 846 (Count 1) and possession with
intent to distribute cocaine in violation of 21 U.S.C. § 841 (Count
2). Indictment, ECF No. 22. The Indictment also contains a forfeiture
count. Id. On August 4, 2021, defendant, assisted by his counsel,
participated in a change of plea proceeding, during which he pleaded
guilty to both counts in the Indictment. 1
     After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, defendant consented
to appear by videoconference.
     Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25
Fed.Appx. 290, 291(6   th
                            Cir. 2001)(Magistrate Judge may accept a guilty
plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the

     1   Defendant pleaded guilty without the benefit of a plea agreement.

                                        1
  Case: 2:21-cr-00083-MHW Doc #: 34 Filed: 08/04/21 Page: 2 of 3 PAGEID #: 64



time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of his plea of guilty to those charges.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.       Defendant was advised
that all sentencing terms will be determined by the District Judge and
that, even if the sentence imposed is more severe than the sentence
that Defendant expected, defendant may nevertheless not withdraw his
guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the charges, which was orally presented by the attorney for
the Government at the change of plea proceeding.        Defendant confirmed
that he is pleading guilty to Counts 1 and 2 of the Indictment because
he is in fact guilty of those offenses.      The Court concludes that
there is a factual basis for the plea.
     The Court concludes that defendant’s plea of guilty to Counts 1
and 2 of the Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1 and 2 of the Indictment be accepted.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
  Case: 2:21-cr-00083-MHW Doc #: 34 Filed: 08/04/21 Page: 3 of 3 PAGEID #: 65



Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.          28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).      Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




August 4, 2021                                 s/ Norah McCann King
 Date                                           Norah McCann King
                                          United States Magistrate Judge




                                      3
